Santaniello, J., with whom, Dannehy, J.,
joins, dissenting. I respectfully disagree with the result and the reasoning of the majority opinion. The court announces today that employers may intentionally lie on unemployment compensation commission factfinding forms to obtain a chance at reducing their unemployment compensation contributions. I believe that such a result is unwarranted and defeats the purpose of our unemployment compensation laws.
The majority reasons that if the statement was made in the context of a quasi-judicial proceeding, then absolute immunity is required. Although absolute immunity may be necessary in many instances where quasi-judicial proceedings are involved, absolute immunity is not the rule, but rather the exception. In Blakeslee & Sons v. Carroll, 64 Conn. 223, 234, 29 A. 473 (1894), we held that the rule of absolute immunity should be narrowly limited. Indeed, Professor Prosser, upon *256whom the majority relies, wrote that “[ajbsolute immunity has been confined to a very few situations where there has been an obvious policy in favor of permitting complete freedom of expression, without any inquiry as to the defendant’s motives.” Prosser & Keeton, Torts (5th Ed. 1985) § 114, p. 816.
The court’s opinion states that “[tjhere has been no abrogation, unless by statute, of the common law protection of absolute privilege for communications or testimony elicited in connection with and pertinent to an ongoing judicial or quasi-judicial proceeding,” but this is inaccurate. A number of courts, including the United States Supreme Court, disapprove of blind, blanket imposition of absolute immunity for all persons connected with judicial and quasi-judicial proceedings and have held that qualified immunity is preferable in many instances. In Butz v. Economou, 438 U.S. 478, 506, 98 S. Ct. 2894, 57 L. Ed. 2d 895 (1978), the Supreme Court held that qualified immunity should be applied in cases where a federal official is charged with unconstitutional conduct, unless the official can show that public policy requires absolute immunity be applied in his case. The case involved a civil suit brought against a federal administrative prosecutor, federal agency officials and a group of auditors who each played a part in bringing an administrative complaint against the plaintiff. The court permitted the prosecutor to claim absolute immunity but remanded the case for a determination of whether the auditors and others were entitled to that protection. On remand, the District Court found that the auditors who testified against the plaintiff were only afforded qualified immunity. Economou v. Butz, 466 F. Sup. 1351, 1363 (S.D.N.Y. 1979), aff’d without opinion, 633 F.2d 203 (2d Cir. 1980); see generally 5 Davis, Administrative Law §§ 27:22, 27:23; see also Harlow v. Fitzgerald, 457 U.S. 800, 807, 102 S. Ct. 2727, 73 L. Ed. 2d 396 (1982) (for “executive officers in general . . . qualified immunity represents the norm”).
*257Most telling is the recent case of Malley v. Briggs, 475 U.S. 335, 344-45, 106 S. Ct. 1092, 89 L. Ed. 2d 271 (1986), where the court held that a police officer sued under 42 U.S.C. § 1983 is accorded only qualified immunity from suit where he intentionally falsified an affidavit in applying for an arrest warrant. The court stated that the police officer, much like a complaining witness at common law, is not entitled to absolute immunity because his action was more attenuated with the judicial process than that of a prosecutor. Id., 341-42. The court undertook a policy approach weighing the need for absolute immunity under the circumstances.
I would posit that in this case, as in all cases where we are asked to grant absolute immunity, we should balance the need for such protection against the societal costs of affording it. The relevant policy considerations are: the effect that qualified immunity rather than absolute immunity would have on the integrity of the judicial or quasi-judicial process, the possible motives for and frequency of malicious conduct under the circumstances and the need to provide a remedy for wrongful conduct in similar cases. Analyzing these concerns in this case, I feel that qualified immunity (again, the preference) is more appropriate.
Contrary to the majority’s assertion, imposing qualified rather than absolute privilege would not impair the ability of the unemployment compensation commission to elicit the facts necessary for a fair determination of benefits. As the United States Supreme Court has written, “the qualified immunity defense . . . provides ample protection to all but the plainly incompetent or those who knowingly violate the law.” Malley v. Briggs, supra, 341. To overcome the qualified immunity defense, the plaintiff must ordinarily show malice, a stiff requirement which will afford an honest employer *258all the protection he needs. Thus, an employer will have no reason to fear being candid if qualified rather than absolute immunity were granted. Limiting the likelihood of intentional lies will, if anything, aid the unemployment compensation commission in its search for the truth concerning the reasons for discharge.
The most significant policy concern I have involves the possible motives for lying. Under General Statutes § 31-225a an employer’s contribution is linked to the number of his employees receiving benefits. See Burnham v. Administrator, 184 Conn. 317, 319-20, 439 A.2d 1008 (1981). It is in the employer’s own interest, therefore, to intentionally lie that the employee was discharged for cause. This motive, coupled with the usual animosity present between an employer and an employee who was fired, presents a case where intentional lying is more likely. The employer can act with vengeance or discriminatory purpose and the employee would have no recourse. To clothe an employer with absolute immunity would only further encourage such behavior.
The last of the policy factors, that of remedy, also clearly weighs in favor of qualified immunity. We should recognize an employee’s right to protect his good name and protect his right to unemployment benefits by granting employers only qualified immunity under these circumstances. As we stated in Blakeslee & Sons v. Carroll, supra, 235, the doctrine of absolute privilege is flatly inconsistent with the rule that there should be a remedy for every wrong. Furthermore, it would be blatantly unfair to give an employer a free chance at reducing his contribution to the unemployment compensation fund by making it more difficult for his former employee to obtain the benefits to which he is entitled. Indeed, it defeats the purposes of the unemployment compensation act itself. See Brittany Farms Health Center, Inc. v. Administrator, 177 Conn. 384, 386, 418 A.2d 52 (1979).
*259The majority attempts to justify the imposition of absolute immunity on the ground that statements made in the commission’s factfinding forms are the functional equivalent of “testimony in a judicial proceeding” or “pleadings and similar documents in court proceedings.” Such analogies are wanting in several respects. Pleadings are by their nature, allegations and are qualified as such. The statements made by the employer in this context are purportedly true and are relied upon by the commissioner in the making of his award. Thus, statements made on the commissioner’s factfinding form are potentially much more misleading and damaging than pleadings. As to the testimony of witnesses, the majority concedes that the “analogy is less than perfect because a witness is required to tesify under oath and, therefore, is subject to criminal penalties for perjury,” but goes on to argue that the commissioner’s subpoena power cures this problem. I fail to see how the power of subpoena will in any way inhibit falsification. The employer still has the opportunity to give a statement “in lieu of testimony” and to misrepresent the reasons for discharge without the fear of either criminal prosecution or civil liability. The fear of being embarassed if subpoenaed will in all likelihood not deter this type of malicious conduct. Thus, the analogy would be appropriate only if the commission made employers subject to perjury under General Statutes §§ 53a-156 and 53a-157 for falsifying the forms.
The idea of granting only qualified immunity to employers in these circumstances is not new. A number of states have passed laws which provide that employer communications to the commission are absolutely privileged “unless the same be false in fact and maliciously written, sent, delivered, or made for the purpose of causing a denial of benefits . . . .” Miss. Code Ann. § 71-5-131; accord HI. Ann. Stat. c. 48, § 640; Md. Ann. Code art. 95A, § 12 (g); Neb. Rev. Stat. *260§ 48-612. Many states have legislatively mandated absolute privilege but only a very small number have done so judicially. See comment, “Unemployment Compensation—Defamation—Required Separation Reports and Liability Based Upon Defamatory Matter Contained Therein,” 37 Notre Dame Law. 421, 422 (1962); 45 A.L.R.2d 1296,1302-1304. Frankly, I do not find persuasive the two out-of-state lower court cases cited by the majority, White v. United Mills Co., 240 Mo. App. 443, 208 S.W.2d 803 (1948), and Kitchner v. State, 82 Misc. 2d 858, 371 N.Y.S.2d 91 (1975). Other states may have considered absolute privilege necessary because their statutes require employers under penalty to file a factfinding report with the commission. See comment, supra, 422. Other states also may not give the employer incentive to lie because they structure contribution payments differently.
In conclusion then, under the equities of this case, I do not believe we should give an employer the freedom to act with impunity where it would open the door to abuse of the administrative machinery designed by the legislature to aid the unemployed. A qualified immunity is preferable here and the plaintiff should be permitted to recover if able to show that the defendant acted with malice. See Blakeslee & Sons v. Carroll, supra, 238. In this case there was sufficient evidence of malice to submit the issue to the jury. See Hassett v. Carroll, 85 Conn. 23, 36, 81 A. 1013 (1911). I would accordingly find error in the trial court’s ruling on the defendant’s motion for a directed verdict.